—In an action to recover damages for wrongful death and conscious pain and suffering based upon dental and medical malpractice and negligence, the plaintiffs appeal from so much of an order of the Supreme Court, Putnam County (Marbach, J.), dated July 9, 1985, as struck part of the response contained in their bill of particulars as prejudicial and irrelevant.
Order affirmed insofar as appealed from, with costs.
Special Term correctly struck the material in issue from the plaintiffs’ bill of particulars (see, Liff v Schildkrout, 49 NY2d 622; Alberino v Long Is. Jewish-Hillside Med. Center, 87 AD2d 217; CPLR 3042 [d]). Mangano, J. P., Bracken, Weinstein, Lawrence and Kooper, JJ., concur.